Exhibit 99.2 FINANCIAL STATEMENTS OF STEEL EXCEL INC. (FORMERLY ADPT CORPORATION) Report of Independent Registered Public Accounting Firm Statements of Operations for the nine-month periods ended September 30, 2011 and October 1, 2010 (unaudited) Balance Sheet as of September 30, 2011 Statements of Cash Flows for the nine-month periods ended September 30, 2011 and October 1, 2010 (unaudited) Statement of Stockholders’ Equity for the nine-month period ended September 30, 2011 Notes to Financial Statements Report of Independent Registered Public Accounting Firm Consolidated Statements of Operations for the nine-month period ended December 31, 2010 and for each of the years ended March 31, 2010 and 2009 Consolidated Balance Sheets as of December 31, 2010 and March 31, 2010 Consolidated Statements of Cash Flows for the nine-month period ended December 31, 2010 and for each of the years ended March 31, 2010 and 2009 Consolidated Statements of Stockholders’ Equity for the nine-month period ended December 31, 2010 and for each of the years ended March 31, 2010 and 2009 Notes to Consolidated Financial Statements i REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Steel Excel, Inc. Milpitas, California We have audited the accompanying consolidated balance sheet of Steel Excel, Inc. (formerly ADPT Corporation or the "Company") as of September 30, 2011 and the related consolidated statements of operations, stockholders' equity, and cash flows for the nine months then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. As of September 30, 2011, the Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Steel Excel, Inc. as of September 30, 2011, and the results of its operations and its cash flows for the nine months then ended in conformity with accounting principles generally accepted in the United States of America. We also have audited the reclassifications to the consolidated financial statements for the nine months ended December 31, 2010 and the years ended March 31, 2010 and 2009 resulting from presenting the Company’s Aristos Business as a discontinued operation and retroactively adjusting outstanding share and per share information for a reverse/forward split, as described in Notes1 and 3 of Exhibit 99.2. In our opinion, such reclassifications are appropriate and have been properly applied. We were not engaged to audit, review or apply any procedures to the December 31, 2010, March 31, 2010 and 2009 financial statements of the Company referred to above other than with respect to the reclassifications and, accordingly, we do not express an opinion or any other form of assurance on the December 31, 2010, March 31, 2010 and 2009 financial statements taken as a whole.The reclassifications had no effect on net income (loss). /s/ BDO USA,LLP San Jose, California December 14, 2011 1 Steel Excel Inc. STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Nine-Month Period Ended September 30, 2011 October 1, 2010 (unaudited) Revenues $ $ - Cost of revenues - Gross margin - Operating expenses: Selling, marketing and administrative Amortization of acquisition-related intangible assets 8 - Restructuring charges 38 Total operating expenses Operating loss ) ) Interest and other income, net Income (loss) from continuing operations before income taxes ) Benefit from income taxes Income (loss) from continuing operations, net of taxes ) Income (loss) from discontinued operations, net of taxes ) Gain on disposal of discontinued operations, net of taxes Income (loss) from discontinued operations, net of taxes ) Net income (loss) $ $ ) Income (loss) per share: Basic Income (loss) from continuing operations, net of taxes $ $ ) Income (loss) from discontinued operations, net of taxes $ $ ) Net income (loss) $ $ ) Diluted Income (loss) from continuing operations, net of taxes $ $ ) Income (loss) from discontinued operations, net of taxes $ $ ) Net income (loss) $ $ ) Shares used in computing income (loss) per share: Basic Diluted See accompanying Notes to Financial Statements. 2 Steel Excel Inc. BALANCE SHEETS (In thousands) September 30, 2011 Assets Current assets: Cash and cash equivalents $ Marketable securities Restricted cash - Prepaid expenses and other current assets Assets held for sale - Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total Assets $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ Accrued and other liabilities 3/4% convertiable senior subordinated notes due 2023 Total current liabilities Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies (Note 9) Shareholders' Equity: Common stock Additional paid-in capital Accumulated other comprehensive income, net of taxes Retained earnings Total shareholders' equity Total Liabilities and Shareholders' Equity $ See accompanying Notes to Financial Statements. 3 Steel Excel Inc. STATEMENTS OF CASH FLOWS (In thousands) Nine-Month Period Ended September 30, October 1, (unaudited) Cash Flows From Operating Activities: Net income (loss) $ $ ) Less: (Income) loss from discontinued operations, net of taxes ) Income (loss) from continuing operations, net of taxes ) Adjustments to reconcile income (loss) from continuing operations, net of taxes, to net cash used in operating activities, net of assets acquired and liabilities assumed: Stock-based compensation expense Inventory-related charges - ) Depreciation and amortization Gain on release of foreign currency translation, net of taxes ) - Adjustment of deferred taxes - Loss on retirement/impairment of assets - Changes in current assets and liabilities ) Net cash provided by (used in) operating activities of continuing operations ) Net cash provided by (used in) operating activities of discontinued operations ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Purchases of net assets in acquisitions ) - Purchases of intangible assets - ) Purchases of property and equipment - ) Purchases of marketable securities ) ) Sales of marketable securities Maturities of marketable securities Net cash used in investing activities of continuing operations ) ) Net cash provided by investing activities of discontinued operations - Net cash (used in) provided by investing activities ) Cash Flows From Financing Activities: Repurchases of long-term debt - ) Repurchases of common stock - ) Proceeds from issuance of common stock 29 Net cash provided by (used in) financing activities of continuing operations 29 ) Net cash provided by financing activities of discontinued operations - - Net cash provided by (used in) financing activities 29 ) Effect of foreign currency translation on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-Cash Investing and Financing Activities: Unrealized gains (losses) on available-for-sale securities, net of taxes $ $ ) See accompanying Notes to Financial Statements. 4 Steel Excel Inc. STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands) Accumulated Other Additional Comprehensive Common Stock Paid-in Income, Retained Shares Amount Capital Net of Taxes Earnings Total Balance, December 31, 2010 $ 172,310 $ 346,266 Components of comprehensive loss: Net income Unrealized losses on available-for-sale investments, net of taxes - Foreign currency translation adjustments, net of taxes - Total comprehensive income, net of taxes Exercises of stock options 1 29 - - - 29 Net settlement of restricted shares 4 - Stock-based compensation - - Minority interest - - Balance, September 30, 2011 $ 180,742 $ 353,676 See accompanying Notes to Financial Statements. 5 Steel Excel Inc. NOTES TO FINANCIAL STATEMENTS 1. Description and Basis of Presentation Description Steel Excel Inc. (“Steel Excel” or the “Company”) is primarily focused on capital redeployment and identification of new business operations in which it can utilize its existing working capital and maximize the use of the Company’s net tax operating losses (“NOLs”) in the future.The identification of new business operations includes, but is not limited to, the oilfield servicing, sports, training, education, entertainment, andlifestyle businesses. For details regarding the Company’s historical business, which has been accounted for as discontinued operations, refer to Note 5 of the Notes to Financial Statements. The Company was previously known as ADPT Corporation. Basis of Presentation The Company’s Financial Statements include the accounts of Steel Excel and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. The financial information for the nine months ended October 1, 2010 is unaudited and has been presented for comparison purposes.The results of operations for the nine-months ended September 30, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year. Certain reclassifications have been made to prior years’ amounts to conform to the current year’s presentation. In July 2011, the Company ceased its efforts to sell or license its intellectual property from its former enterprise-class external storage products business (the “Aristos Business”) and finalized the wind down of such business. As such, the Aristos Business is reflected as a discontinued operation in the accompanying financial statements and prior periods have been reclassified to conform to this presentation. Reverse/Forward Stock Split At the close of business on October 3, 2011, we effected a reverse split (the “Reverse Split”) immediately followed by a forward split (the “Forward Split” and together with the Reverse Split, the “Reverse/Forward Split”). At our 2011 annual stockholders meeting, our stockholders approved a proposal authorizing the Board of Directors (the “Board”) to effect the reverse/forward stock split at exchange ratios determined by the Board within certain specified ranges. The exchange ratio for the Reverse Split was 1-for-500 and the exchange ratio for the Forward Split was 50-for-1. As a result of the Reverse Split, stockholders holding less than 500 shares (the “Cashed Out Stockholders”) were entitled to a cash payment for all of their shares. All remaining stockholders following the Forward Split (the “Remaining Stockholders”) were also entitled to a cash payment for any fractional shares that they would otherwise have received. The cash payment that each Cashed Out Stockholder or Remaining Stockholder was entitled to receive was based upon such stockholder’s pro rata share of the total net proceeds received in the sale of the aggregated fractional shares by the Company’s transfer agent at prevailing prices on the open market. As a result of the Reverse/Forward Split, our common stock outstanding went from 108,868,286 shares at September 30, 2011 to 10,886,829 shares at October 3, 2011. All shares outstanding and per share information for the current and previous financial periods being reported have been adjusted to reflect the Reverse/Forward Split. 2. Recent Accounting Pronouncements In September, the Financial Accounting Standards Board (the “FASB”) issued updated guidance allowing the use of a qualitative approach to test goodwill for impairment. The updated guidance would permit our Company to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of one of our reporting units is less than its carrying value. If we conclude that this is the case, it is then necessary for us to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. The updated guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 with early adoption permitted. We are currently evaluating the impact of our pending adoption of this update. 6 In June 2011, FASB issued Accounting Standards Update (“ASU”) No. 2011-05, “Presentation of Comprehensive Income” (“ASU 2011-05”). ASU 2011-05 requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements. Under the continuous statement approach, the statement would include the components and total of net income, the components and total of other comprehensive income, and the total of comprehensive income. Under the two statement approach, the first statement would include the components and total of net income and the second statement would include the components and total of other comprehensive income and the total of comprehensive income. ASU 2011-05 does not change the items that must be reported in other comprehensive income. ASU 2011-05 is effective retrospectively for interim and annual periods beginning after December 15, 2011, with early adoption permitted. We are currently evaluating the impact of the adoption of ASU 2011-05 on our financial presentation. 3. Acquisitions During the nine-month period ended September 30, 2011, we made two acquisitions of baseball-related sports businesses to begin the redeployment of our working capital into operating businesses. We consider both these business combinations to be immaterial individually and in the aggregate. On June 27, 2011, we acquired all the net assets of Baseball Heaven LLC and Baseball Café, Inc. (collectively, “Baseball Heaven”), respectively, for an aggregate purchase price of $6.0 million in cash. Baseball Heaven is in the business of marketing and providing baseball facility services, including training camps, summer camps, leagues and tournaments, and concession and catering events. The Company accounted for the Baseball Heaven acquisition as a business combination and the total consideration of $6.0 million has been allocated on a preliminary basis to the net assets and liabilities acquired based on their respective estimated fair values at June 27, 2011 as follows: Amount (in thousands) Accounts receivable $ Loan receivable 15 Property and equipment Intangible assets Deferred revenue ) Total identifiable net assets acquired Goodwill Net assets acquired $ The intangible assets acquired were customer relationships being amortized on a straight-line basis with a life of five years. The amortization expense of $7,833 is included in the selling, marketing, and administrative expenses in our Statements of Operations for the nine-month period ended September 30, 2011. The goodwill of $0.2 million arises from the growth potential the Company sees for Baseball Heaven and is not expected to be deductible for tax purposes. The acquisition-related costs for the purchase of Baseball Heaven, included in the selling, marketing, and administrative expenses in our Statements of Operations, were $0.2 million for the nine-month period ended September 30, 2011. On August 15, 2011, we acquired all of the net assets used by The Show, LLC (“The Show”), which we contributed to The Show in exchange for a 75% membership interest. We paid an aggregate purchase price of $1.5 million in cash for these assets. The Show is engaged in the business of outfitting little league baseball and softball players and coaches in fully licensed Major League Baseball, minor league, and college replica uniforms and sponsoring, hosting, operating, and managing baseball and softball leagues, tournaments, and other events and related websites. 7 The Company accounted for The Show acquisition as a business combination and the total consideration of $1.5 million has been allocated on a preliminary basis to the net assets acquired (no liabilities were assumed in connection with this transaction) based on their respective estimated fair values at August 15, 2011 as follows: Amount (in thousands) Inventory $ 53 Property and equipment Total identifiable net assets acquired Non-controlling interest in The Show ) Goodwill Net assets acquired $ The goodwill of $1.8 million arises from the Company’s expectations for the potential of The Show to expand andis not expected to be deductible for tax purposes. The acquisition-related costs for the purchase of The Show, included in the selling, marketing, and administrative expenses in our Statements of Operations, were $0.1 million for the nine-month period ended September 30, 2011. The results of operations of Baseball Heaven and The Show have been included in the accompanying financial statements since their respective acquisition dates. Since all previous operations of the Company have been discontinued, the revenues and cost of revenues of Baseball Heaven and The Show represent the entire revenues and cost of revenues of the Company for the periods presented. We are not including 2011 pro forma information for the operations of Baseball Heaven and The Show for the periods prior to their acquisition because they were not material to the Company’s results of operations and earnings per share. The Company is in the process of completing its assessment of the fair value of assets acquired and liabilities assumed in the Baseball Heaven and The Show acquisitions. As a result, the fair value of the net assets acquired is provisional pending completion of the final valuation of such net assets. 4. Employee Stock Benefit Plans Stock Benefit Plans The Company grants stock options and other stock-based awards to employees, directors and consultants under two equity incentive plans, the 2004 Equity Incentive Plan and the 2006 Director Plan. As disclosed in Note 1, all share information has been adjusted to reflect the Reverse/Forward Split. As of September 30, 2011, the Company had an aggregate of 1.8 million shares of its common stock reserved for issuance under its 2004 Equity Incentive Plan, of which 57,500 shares were subject to outstanding options and other stock-based awards and 1.7 million shares were available for future grants of options and other stock-based awards. As of September 30, 2011, the Company had an aggregate of 0.1 million shares of its common stock reserved for issuance under its 2006 Director Plan, of which 57,601 shares were subject to outstanding options and other stock-based awards and 30,517 shares were available for future grants of options and other stock-based awards. 8 Stock Benefit Plans Activities Stock Options: A summary of option activity under all of the Company’s equity incentive plans as of September 30, 2011 and changes during the nine-month period ended September 30, 2011 was as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value (in thousands, except exercise price and contractual terms) Outstanding at December 31, 2010 80 $ Granted 25 $ Exercised (1 ) $ Forfeited (1 ) Expired (7
